Citation Nr: 1422856	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-30 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to service condition for a low back disability. 

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The January 2008 Rating Decision reopened the Veteran's claim for service connection for a low back disability, but denied the claim for service connection; it also denied the Veteran's claim of service connection for bilateral hearing loss.  The Veteran filed a timely Notice of Disagreement (NOD) in February 2008.  38 C.F.R. § 20.201 (2013).  The RO then furnished the Veteran a Statement of the Case (SOC) in July 2008.  The Veteran filed a Substantive Appeal, VA Form 9, in September 2008 and the RO issued a Supplemental SOC in July 2010.  

The Veteran requested a travel Board hearing in his September 2008 substantive appeal.  He was scheduled for a January 2011 hearing, but the Veteran requested that it be postponed.  The hearing was rescheduled for May 2012.  However, the Veteran did not appear at the scheduled hearing.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2013). 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain files are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1976 Rating Decision, the RO declined to reopen a previously-denied claim for service connection for a low back disability; the Veteran did not perfect an appeal of that decision, and the decision became final.  

2.  Evidence received since the May 1976 Rating Decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability. 

3.  The evidence of record demonstrates that the Veteran does not have a presently existing hearing loss disability within the standards established by 38 C.F.R. § 3.385.


CONCLUSIONS OF LAW

1.  The May 1976 Rating Decision, which declined to reopen the Veteran's claim of entitlement to service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.201, 19.118, 19.153 (1975).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for establishing service connection for bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in an October 2007 letter, the RO provided notice to the Veteran regarding what information and evidence was necessary to substantiate a claim for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The January 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2007 letter meets the VCAA's timing of notice requirement.

The Board notes that the Veteran did not receive notice as to what information and evidence was needed to substantiate his claim for the submission of new and material evidence for service connection.  The RO did not provide notice to the Veteran regarding the need to submit new and material evidence to reopen his previously denied claims, and did not advise the Veteran of the bases for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, as the Board finds that new and material evidence has been received, the error is harmless as it has not been shown to prejudice the claimant in any way.  Conway v. Principi, 353 F. 3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examinations, and the Veteran's statements.  

The Board notes that the Veteran has not undergone a VA examination to determine the etiology of his claimed bilateral hearing loss.  However, the Board observes that the Veteran was scheduled for a VA audiological examination in July 2009 and the Veteran failed to attend or show good cause for his absence.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).    Such limitation necessarily extends to the provision of VA examinations.  Failure to appear to a VA examination, for an original claim for service connection, requires adjudication based on the evidence of record, without further attempt at examination. 38 C.F.R. § 3.655 (2013).  Thus, to the extent the Veteran did not report to his scheduled VA examination, the Board will make a determination based on the evidence of record, and no further development is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Veteran filed a claim to reopen his claim for service connection for a low back disability September 2007.  In the January 2008 Rating Decision, the RO determined that new and material evidence had been submitted to reopen the claim, but denied the claim for service connection.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The evidence received subsequent to the May 1976 Rating Decision that declined to reopen the claim of service connection includes, in relevant part: private treatment records and VA treatment records detailing the Veteran's treatment for symptoms of a low back disability.  The treatment records include documentation that the Veteran has received treatment for his claimed low back disability from February 1997 (Dr. F.L.) to February 2009 (VA treatment records).   The Veteran has received various diagnoses for his low back condition, including: "degenerative disk desiccation" located at L3-L4 and "mild broad based disc bulges" at L3-L4 and L4-L5 with "moderate left neural foraminal narrowing at L4-L5" (March 2006 X-ray imaging record) and facet disease (July 2000 treatment record from Dr. A.S.).

In this case, the Veteran's claim was previously denied, in part, because he was not shown to have a disability that was caused by service.  At the time of his first two claims, August 1974 and April 1976, the Veteran did not submit records of continued treatment for his claimed back disability.  The Veteran was denied both times because the injury he sustained in service was considered to be "acute and transitory" with no residuals reported at discharge."   New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board finds that the submission of information regarding the Veteran's continued treatment for low back disability symptoms is new and material, as it has not previously been associated with the record and it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the evidence received provides sufficient evidence to concede the Veteran's combat-related stressors.  38 C.F.R. 3.304(f)(2) (2013).  

Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for a low back disability will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Service connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran asserts service connection for bilateral hearing loss on the basis that he developed the condition due to in-service acoustic trauma.  He has alleged that his job at the communication centers of the US Air Force exposed him to the "constant chatter" of the teletype and data machines.  He further contends that this acoustic trauma caused him to hear "constant noise" in his ears to present day.

The Veteran's service treatment records show that at his pre-induction examination in January 1970, the audiometric testing revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
5
0
0
--
10

Service treatment records indicate that the Veteran complained about his ability to hear in May 1970 and June 1970.  The June 1970 record stated that the Veteran believed his hearing was worsening in both ears and that he did not hear people when they called him.  A December 1973 record shows that the Veteran's duties involved wearing sound protector helmet, headset, ear cups, or earphones for prolonged periods of time.  

Then, at the Veteran's April 1973 separation examination, audiometric testing revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
0
5
LEFT
25
15
5
0
15

The Board observes that the Veteran's hearing underwent a shift between his pre-induction examination and his separation examination.  However, the Veteran did not have hearing loss for VA purposes at his time of separation.  38 C.F.R. § 3.385.  

As noted above, the Board notes that the Veteran failed to appear at his scheduled VA audiological examination in July 2009, and did not provide good cause.  Thus, as noted above, adjudication will be based on the evidence of record. 38 C.F.R. § 3.655 (2013).  As such, there is no evidence of record that the Veteran currently has a hearing loss disability for VA purposes.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disabilities there can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  The medical evidence of record shows the Veteran does not currently have a hearing loss disability as defined by VA regulation.  See 38 C.F.R. § 3.385 (2013).  Hence, service connection for bilateral hearing loss is denied.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a low back disability has been received; the appeal is granted to this extent.

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

The Board finds that additional development of the claim for service connection for a low back disability is warranted. 

As indicated above, the record reflects current medical evidence of current low back disability and indicia of an in-service injury, namely the Veteran's service treatment records indicate that he was treated for a low back injury in April 1972, after he fell while running.  The Veteran also provided credible lay testimony supporting a link between his current disability and the in-service injury.  Under these circumstances, the Board finds that a medical examination to obtain such an opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must schedule the Veteran for an examination to determine the nature and etiology of the Veteran's low back disability.  The entire claims folder, as well as a copy of this REMAND, shall be made available to and reviewed by the examiner.

First, the examiner should identify all disorders of the low back.  Based on a review of the claims file, the examiner should provide an opinion, consistent with sound medical principles, addressing the following: is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's low back condition is etiologically related to the Veteran's in-service back injury?  In making this assessment, the examiner is directed to take into account the service treatment records indicating that the Veteran was treated for a back injury in service as well as his lay statements that he has experienced low back pain since service.

Please provide the rationale for any opinion expressed.  The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

2.  Thereafter, re-adjudicate the issue on appeal of entitlement to service connection for a low back disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


